OFFICE     OF    THE   AlTORNEY     GENERAL    OF    TEXAS
                                   AUSTIN




Bonorabls H4lvin Combs
CrZrninrl Di4tPiot Attorney
Beaumont, Texas


D44rSlxr




           w4   h4v4    l-80
14   quote, in pert,


                                                from   th4   Co7inty
                                                lo n c o unty fo r
                                                J4ffsrron   coutq
                                                 Th4   distriat




                                   iti1 our oplrl%on on this



                   uhowu that the atatter +a whfch you 4~4
lntereated ia tizedlvlaion of a aoamon who01 diatrlet
(c. S. I).#la) in two parta, formiq a now disiziat   out  of
one purt, ami laaving ti14other part as a cowon achoool d&s-
trict. Yn other words, you want to Amor th4 procedure? where-
by pwt of the territory of a aaamon c~ohaol district may be
detached and be inoorporated Into a mw ssh~ol dl4triot. yr'4
aasmm that the aomaon suhool district liea wholly wlt2ai.n
Yeilaraon County.
fionorablo Nslvln Coabr, pW4               #2




        Article 2742~1, Section 2, Vernon*4 Annotatsd Clvir
statutea, reads as follow48


           Waat. on snd after the pasaago of' We                  Act
     the u"oimty         Board of S&o01 Trustees in my
     CouAty iA this Stat4 rmhpn h4V4 authority PUd
     full powor to oroate Commn School Distrlatr,
     to subdlvlde dlstrlttrr, and to 4h4xu34 boundary
     lines of any or all cmnnon s&001 DiQtridtlJ
     logally coming under the Jurtidlotionof the
     oOUIiQ BOCU?dOf S&Q01  TZWt44&  WbjOtit t0
     tb4    4~p4~1410A         r)ieiCt cowt himng
                               0r    th4
     jurisdiction ovoc       oouuty whom ti4
                                    the        Comty
     Board is appointed or oloot4dy provided that
     b4fore  any cheuqes nay be mado ln bound-
     ll.neaof school districta tJw tmutese of the
     Common School M4trlOts affootod 4halZ be noti-
     iled to appear before the Count Board for a
     hearing, and after eaid hrarlng, or the date
     sot for said hearing,   the County Board of Trus-
     teas nay pass arrrh crdor or ardors   as ulll
     mrry   out the provleicaa   of thla Aat; provldod,
     further that the truoteos of the diatrlots af-
     toOt4d may appeal from the doOi4ion of th4
     County Board to the 3fstriot Court. A&s 1929,
     4lst Log., 1st C.S., p. 258, oh. 109."


         Seation 1 of Article 274&f, VORlOA'4 Axmotatsd Clvll
Statute4 (Aota 1929, 41st LBg., lrt C.S., p. 106, oh. 47),
deals with the authorltg of the County Booard to detach terri-
tory from one school district and attach to another oontim-
oup diatrfot such territory.   fA @dIliOA NO. O-4239 we had
before u8 ths qusstlon of the trumfsr of territory from a
awn     sohool district to an independent district.  Under
the authority of County School Trust444 of Orange County,
4t 4l. v. Distrlot  True&444 of Prdrie  View Common School
Dlstriot No. 8 (Sup. Ct.), 155 6. W. (26) 4S4, and Board of'
School Tru4te44 of PO     County V. BullOak -0A    School Dle-
trlot No. 12 (Cam. App.
                      =Y , 55 S. 1. (2d) 658, we held In OpiA-
ion Bo. O-4238           that Section      2 of Article   2742s   allrt
                                                                      Section 1
Boaorable k41ViA Combs, page #S




of Article 2742f must be reed together with respect to
auoh a trensfer.   :Yeenclos4 a copy of auah opinion for
your consideration.


          Sootion l-a of Artiole 27421 give4 thheCounty Board
authority upon the reaelpt of a p4titiOA therein   described
to dstach territory from a distriot or districts end incor-
porato such territory Into a A~W aommon or indopondant
school district. WO do not bellevs it necessary to Set out
at length   the provieidna of Seotion l-a. We in-4 of the
op&nlon that under Section l-a of Artiolo 2742f and under
the, general authority of Sootion 2 of Artlcla 27480 the COA-
temglatod ectioh le permiaisibln. We will point out the   llmi-
tationa specified in Section l-a and the atop8 whioh must bs
tekon under Its terma.


           In the firet place, ho distriot meybs raduoed to,
nor e nor    district creatod with, en area of 1484 thaa ~3.~4
square miles.     Ths nov.distriot muet heV4 SUffiUiOAt taxable
veluatioA4 to aupport en 4fficioAt school 4Jllt~~ Es arsum4
thet the44    limltetlona till not affeot ths situation uAd4r
consideration.


         The petition prasented to the County E3oard must dive
the  metes end bounds of ths prQpOs4d district end must be
eign4d by a majority of th4 voter8 residing in the territory
to be dataohed.   In the aas% und4r consideration the terrf-
tory to be dotach4d exceeds 105 of the total ar4a of the
distriot (C. 5. D. Xo. 16); therefore, under Section l-e,
the County board must nlso have the vritten approval of a
majority  of tho trusteee of such dletrlot (C. S. U, Bo. 16).
Before the County Board passes an order tietachin& ,Kae terrl-
tory and inoorporetln~ suoh territory into a new district,
notice of such proposed RCtiOA must be Jiven to the officers
of th4 board of trustees of the district vhose erae would be
affected (C. 6. 3. x0. 16)s Ond SUCh Or"fiCePS iCl.lSt be ZiVOA
an opportuuity to be lie5rd OA the proposed chengs.
Honorable Yelvln Combs, page 4%




        The new district may be either a common or an
independent school distriut, and it will be governed by
the lawa relating to euch dietriots. At the time of the
estobliehment of the new distrlot, the County Board ahall
appoint a board of trueteee for euch dletrlct who will
eerve until the next re,e    eleotlon for school trustees.


        Any bonded indebtedness ehall be adjusted by the
County Boards however, before a tax may be levied in the
new distrlot to pay such indebtednees, the new dlatrlot
mu& vote to aesme the lndebtedneee and authorlee the levy
of the neoemmry tar to pay the mm.     See Artiolee 2786,
2780, 2806, 2807, Vernon~a Annotated Civil Statutee.


        Vie trulrt that we have mawired the guestlone in
which you are interested. Ne wish to thmk you for your
able and helpful brief.


                                   VeaytrulyyouM

                              ATTORm    WURAL      OF TEXAS




GWS-8